DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 12 has been amended.  Claims 1-10 and 12-18 are pending and examined below.

	Allowable Subject Matter	
Claims 1-10 and 12-18 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20170031366 A1 discloses a proximity sensor including first and second sensors disposed on a sensor body adjacent to one another. The first sensor is one of an emitter and a receiver. The second sensor is the other one of an emitter and a receiver. A third sensor is disposed adjacent the second sensor opposite the first sensor. The third sensor is an emitter if the first sensor is an emitter or a receiver if the first sensor is a receiver. Each sensor is positioned at an angle with respect to the other two sensors. Each sensor has a respective field of view. A first field of view intersects a second field of view defining a first volume that detects a floor surface within a first threshold distance. The second field of view intersects a third field of view defining a second volume that detects a floor surface within a second threshold distance.
As per independent claims 1, 8, and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious receiving first data from a first sensor mounted on a robotic device, the first data comprising a first distance measurement from the first sensor to a first region; receiving second data from the first sensor mounted on the robotic device, the second data comprising a second distance measurement from the first sensor to a second region, the second region being different from the first region; computing difference between the first distance measurement and the second distance measurement if value of the second distance measurement is different from value of the first distance measurement, the difference computed corresponds to a magnitude of a drop; determine, within the second region, if two side walls are separated by a side wall threshold distance, and the two side walls are present within the second distance measurement and actuating the robotic device to reroute the traveled path if the magnitude of the drop is equivalent to or exceeds a drop parameter and upon determining of the two side walls via the side wall threshold distance, the drop parameter being a pre-determined threshold magnitude.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3664